Exhibit 10.48

         

State Lease 19266
Portions of EI 10, 11, 6 and 7
ASSIGNMENT OF OVERRIDING ROYALTY INTEREST

         
STATE OF LOUISIANA
  §    
 
  §   KNOW ALL MEN BY THESE PRESENTS:
PARISH OF IBERIA
  §    

     THAT the undersigned, Dutch Royalty Investments, Land and Leasing, LP, a
Texas limited partnership (hereinafter referred to as “Assignor”), whose address
is c/o John R. Miller, General Partner, 635 Hunters Grove Lane, Houston, Texas
77098, for and in consideration of the sum of One Hundred and No/100 dollars
($100.00) and other good and valuable consideration, in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged, does hereby
TRANSFER, BARGAIN, SELL, ASSIGN and CONVEY unto Contango Operators, Inc., a
Delaware corporation (hereinafter referred to as “Assignee”), whose address is
3700 Buffalo Speedway, Suite 960, Houston, Texas 77098, an overriding royalty
interest of 0.30000% of 8/8ths (hereinafter referred to as the “Assigned ORRI”),
in and to the production from or allocable to the oil and gas lease described in
Exhibit “A” (said lease as to the area and depths described is hereinafter
referred to as the “Lease”), attached hereto and made a part hereof.
     Reference is hereby made for all purposes to that certain Assignment of
Overriding Royalty Interest, executed by Republic Exploration LLC (“REX”) in
favor of Linda G. Ferszt (“Ferszt”), a single person, Assignor, Mark A. Stephens
and Donna R. Stephens (collectively, “Stephens”), husband and wife, Gary Clack
and Judith Ann Clack (collectively, “Clack”), husband and wife, and Assignee
(Ferszt, Assignor, Stephens, Clack, and Assignee are collectively referred to as
the “ORRI Owners”), on May 10, 2007, effective February 14, 2007, and recorded
on May 11, 2007 in Conveyance Book 1363, Page 895, under File Number
2007-00005325, of the records of Iberia Parish, Louisiana, wherein REX conveyed
to the ORRI Owners an overriding royalty interest equal to 3.33333% of 8/8ths
(which overriding royalty interest includes the Assigned ORRI) in and to and
affecting production from the Lease, subject to all of the terms and provisions
set forth therein (the “REX Assignment”).
     It is the intention of Assignor and Assignee that the Assigned ORRI affect
and include a portion of the overriding royalty interest acquired by Assignor in
the REX Assignment, that no portion of the Assigned ORRI expire or terminate
through merger or confusion as a result of the execution of this instrument due
to Assignee’s current ownership of working interest in and to the Lease, and
that the Assigned ORRI is conveyed subject to and conditioned by the terms and
provisions of the REX Assignment and that certain Joint Operating Agreement,
dated February 7, 2007, executed by and between Assignee, as Operator, and REX,
CGM, LP, Olympic Energy Partners, LLC and Unocal Oil Company of California, as
Non-Operators.
     TO HAVE AND TO HOLD all and singular the Assigned ORRI unto Assignee and
Assignee’s respective heirs, successors and assigns forever, subject to the
terms and conditions hereof and the terms, covenants and provisions of the
Lease. Assignor hereby binds Assignor and Assignor’s successors and/or assigns
to warrant and defend the title to the Assigned ORRI unto Assignee and
Assignee’s heirs, successors and assigns against every person lawfully claiming,
or to claim the same, or any part thereof, by, through and under Assignor but
not otherwise.

1



--------------------------------------------------------------------------------



 



State Lease 19266
Portions of EI 10, 11, 6 and 7
     All of the terms, provisions, covenants and agreements herein contained
shall extend to and be binding upon Assignor and Assignee and their respective
successors in title, assigns and/or heirs.
[Signatures follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment of Overriding Royalty Interest has been
executed by Assignor and Assignee as of February 8, 2008 but shall be effective
for all purposes as of January 1, 2008.

            Dutch Royalty Investments, Land and Leasing, LP
      By:   /s/ JOHN R. MILLER         John R. Miller         General Partner   
    Contango Operators, Inc.
      By:   /s/ KENNETH R. PEAK         Kenneth R. Peak         Chairman and
Secretary   

 